                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WARD CHRYSLER CENTER, INC.,
 Plaintiff,

 v.                                                                    Case No. 19–CV–00947–JPG

 NEW YORK MARINE AND GENERAL
 INSURANCE COMPANY,
 Defendant.

                                           JUDGMENT

       This matter having come before the Court, and the Court having granted Plaintiff Ward

Chrysler Center, Inc.’s request for voluntary dismissal with leave to refile,

       IT IS HEREBY ORDERED AND ADJUDGED that the Complaint against Defendant

New York Marine and General Insurance Company is DISMISSED WITHOUT PREJUDICE.


Dated: February 12, 2020                              MARGARET M. ROBERTIE
                                                      CLERK OF COURT

                                                      s/Tina Gray, Deputy Clerk
Approved by: s/ J. Phil Gilbert
            U.S. District Judge
